Title: Friday February 1st. 1788.
From: Adams, John Quincy
To: 


       Pass’d a great part of the fore noon at Mr. Thaxter’s. He is now quite in the family way: he dined with us at Mr. Shaw’s; as did Leonard White and Sam Walker. In the afternoon we rode in a couple of sleighs about 6 miles down upon the river, and return’d just after dark. The party was agreeable; but Walker was an object of great pity. He has ruined his reputation irrevocably; the fairest Life henceforward, could only heal the wound; but the treacherous scar, must forever proclaim in indelible characters, that he once fell. Nor can his dearest friends help acknowledging to themselves, that this is viewing the prospect in its fairest light. To consider the appearances such as they must present themselves to the imagination of one disposed to see objects in their most unfavorable colours, must be shocking to the feelings of every one who was once his friend. He appears to be in a perpetual state of humiliation: he can enter into no satisfaction express’d by the company in which he appears. He can enjoy no amusement, and must feel a conscious inferiority to every one with whom he associates. Yet if he can be recovered at all it must be by softening measures. And those persons who wonder why people keep company with him, and wish rather to insult him, in his distress, are in my opinion to be esteemed but little better than himself. The disposition in human nature, to sink a man that has fallen, still lower than he is, would afford one of the richest themes for a misanthropist.
      